Orders unanimously affirmed, without costs. No opinion.  Order unanimously affirmed, with $20 costs and disbursements to respondents. No opinion.  Order unanimously affirmed, with $20 costs and disbursements to respondents. No opinion.  Defendant Gladys De Polignac appeals from an order denying her application to vacate the warrant of attachment and all levies thereunder pursuant to section 918 of the Civil Practice Act, unless plaintiffs consent to the dismissal as against her of the fifth cause of action stated in the second amended complaint, and for other relief. The order denying the motion for vacatur is modified to the extent of granting the motion to vacate the warrant of attachment and all levies thereunder unless the plaintiffs stipulate to sever and discontinue the fifth cause of action as to said defendant. The fifth cause of action does not set forth facts from which it may be ascertained with reasonable certainty that the plaintiffs are entitled to recover a stated sum. (Civ. Prac. Act, § 903; Prentiss v. Greene, 193 App. Div. 672, 679.) The order is otherwise affirmed, without costs. Settle order. Concur —Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ.